Citation Nr: 0427266	
Decision Date: 10/01/04    Archive Date: 10/12/04

DOCKET NO.  03-07 426	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for the 
post-operative residuals of hernias, and if so, whether 
entitlement to service connection is warranted. 

2.  Whether new and material has been received to reopen a 
claim of entitlement to service connection for a low back 
disorder, and if so, whether entitlement to service 
connection is warranted.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

Rhonda M. Kauf, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1951 to August 
1955.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia, which reopened, but denied, both pending 
claims.

The Board agrees that the evidence warrants a reopening of 
both of the veteran's claims.  The underlying issue of 
entitlement to service connection for each of these claims, 
however, is REMANDED to the RO via the Appeals Management 
Center in Washington, DC.  VA will notify the veteran and his 
representative if they are required to take further action.

The Board additionally observes that in a May 2003 statement, 
the veteran expressed a desire to obtain service connection 
for a left ankle disorder.  This matter is referred to the RO 
for all necessary action.


FINDINGS OF FACT

1.  In July 1989, the RO declined to reopen the veteran's 
claims for entitlement to service connection for the 
postoperative residuals of hernias and a low back disorder, 
and the veteran did not appeal this decision.

2.  Evidence associated with the claims folder since the July 
1989 RO determination is neither cumulative nor redundant of 
evidence previously of record, and is so significant that it 
must be considered in order to fairly decide the merits of 
the claims for entitlement to service connection for the 
postoperative residuals of hernias and a low back disorder.


CONCLUSIONS OF LAW

1.  The July 1989 RO determination, which declined to reopen 
the claims for entitlement to service connection for the 
postoperative residuals of hernias and a low back disorder, 
became final.  38 U.S.C.A. § 4005(c) (West 1988); 
38 C.F.R. §§ 3.104, 19.129, 19.192 (1988) [38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. § 20.200 (2003)].

2.  Evidence associated with the claims folder since the July 
1989 RO determination  is new and material and the 
requirements to reopen the claims for entitlement to service 
connection for the postoperative residuals of hernias and a 
low back disorder have been met.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156(a) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

Effective November 9, 2000, the Veterans Claims Assistance 
Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 
(West 2002), eliminated the concept of a well-grounded claim 
and redefined the obligations of VA with respect to its 
duties to notify and assist a claimant.  In August 2001, VA 
also issued regulations to implement the VCAA, now codified 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2003).  

The VCAA and its implementing regulations provide that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim, but VA is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  VA must also notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  VA must also ask the claimant to provide any 
other evidence in his or her possession that might support 
the claim.  See Pelegrini v. Principi, 
18 Vet. App. 112 (2004) (Pelegrini II).

In this decision, the Board reopens the veteran's claims of 
entitlement to service connection for the postoperative 
residuals of hernias and a low back disorder, a determination 
entirely favorable to the veteran.  As such, the Board finds 
that no further action is required to comply with the VCAA 
and the implementing regulations regarding the pending 
application to reopen these claims.  The Board defers 
addressing the merits of the claims, however, pending further 
development as set out in the REMAND following the decision 
herein.

Analysis

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in the 
active military service or, if pre-existing active service, 
was aggravated therein.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2003).  Service connection may also 
be granted for a disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  

The veteran originally filed his claims for entitlement to 
service connection for the postoperative residuals of hernias 
and a low back disorder in June 1982.  The National Personnel 
Records Center thereafter informed the RO that the veteran's 
service medical records were likely destroyed in a 1973 fire 
at the facility.  The only evidence of record at that time 
was the veteran's record of service and his statements that 
he developed these disorders in service.  The RO then denied 
both claims because there were no available service medical 
records to demonstrate that the veteran developed a hernia or 
a low back disorder in or as the result of his period of 
active duty.  The veteran did not appeal this rating 
decision, and so it became final.  See 38 U.S.C.A. § 7105(c) 
(West 2002). 

The veteran's last request to reopen his claims for service 
connection was previously reviewed by the RO and denied in a 
July 1989 determination.  The evidence under consideration at 
the time again consisted only of the veteran's statements.  
As the veteran did not timely appeal the RO's decision, it 
therefore became final.  See 38 U.S.C.A. § 7105(c) (West 
2002). 

Generally, a claim which has been denied in an unappealed RO 
decision or an unappealed Board decision may not thereafter 
be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) 
(West 1991).  The exception to this rule is 38 U.S.C.A. § 
5108, which provides that if new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim.  

In October 2000, the veteran again requested that the RO 
reopen his claims.  In a January 2002 rating decision, the RO 
declined to reopen both claims.  Then, in a February 2003 
statement of the case, the RO reopened, but denied the claims 
on the merits.  The veteran timely appealed the RO's 
decisions to the Board.

Although the RO reopened the veteran's claims of entitlement 
to service connection for the postoperative residuals of 
hernias and a low back disorder and then denied the claims on 
the merits, the Board must make its own determination as to 
whether any newly submitted evidence warrants reopening these 
claims.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 
1996).

There has been a regulatory change regarding VA's definition 
of what constitutes "new and material evidence."  This 
change applies prospectively to all requests to reopen that 
are made on or after August 29, 2001.  See 66 Fed. Reg. 
45,620-45,630 (Aug. 29, 2001) [now codified at 
38 C.F.R. § 3.156(a)].  Because the record indicates that the 
veteran filed his request to reopen his claim before that 
date, however (in October 2000), the Board finds that this 
regulatory change is not applicable here.  Accordingly, the 
Board will analyze this request to reopen under the former 
criteria applicable to the analysis of a request to reopen a 
claim based upon the receipt of "new and material 
evidence."

When a claimant seeks to reopen a final decision, the first 
inquiry is whether the evidence presented or secured since 
the last final disallowance of the claim is "new and 
material."  Under the previous version of 38 C.F.R. 
§ 3.156(a) (2001), new and material evidence is defined as 
evidence not previously submitted that bears directly and 
substantially upon the specific matter under consideration, 
that is neither cumulative nor redundant, and which by itself 
or in connection with the evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  See also Hodge v. West, 155 
F.3d 1356 
(Fed. Cir. 1998).  When determining whether the claim should 
be reopened, the credibility of the newly submitted evidence 
is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  In 
order for evidence to be sufficient to reopen a previously 
disallowed claim, it must be both new and material.  If the 
evidence is new, but not material, the inquiry ends and the 
claim cannot be reopened.  Smith v. West, 12 Vet. App. 312, 
314 (1999).

After receipt of his October 2000 request to reopen these 
claims, the RO undertook additional efforts to attempt to 
locate any available service records.  In response, the RO 
received copies of June 1953 morning reports, which 
demonstrate that the veteran was hospitalized for 20 days 
during that month, and then was out on convalescent leave for 
15 more days thereafter.  The reason for this hospitalization 
and recovery period is not described in these reports.  

In support of his pending claims, the veteran has also 
supplied private medical reports from a number of physicians, 
dated from approximately April 1972 to December 1998.  These 
reports demonstrate current degenerative disc disease and 
degenerative joint disease in his lower back, but do not 
relate such disorders to his period of active service. 

The veteran has additionally supplied written statements and 
argument in support of his claims, as well as providing 
testimony to the RO in August 2002, and to the Board before 
the undersigned in June 2004.  The veteran has identified the 
June 1953 hospitalization as the time during which he 
underwent two surgeries to repair three hernias which he 
developed in service.  He has averred that the spinal 
injections received prior to these surgeries are the reason 
for his current low back problems, and that he also 
experienced problems with these injections at the time they 
were administered in service.  The veteran also testified 
that he currently suffers from postoperative hernia 
residuals, to include three tender and painful surgical 
scars, as well as twinges and related pain that have 
continued to occur with movement ever since his recovery from 
the in-service hernia surgeries.   

The Board finds that additional evidence received by the RO 
in support of the veteran's claims, specifically the June 
1953 morning reports, is new and material to both claims now 
on appeal.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. 
Cir. 1996).  The information contained in these records 
document that the veteran required extended treatment during 
service for a medical problem.  This type of evidence was not 
available at the time of the prior decisions in this matter 
and is therefore new.  This information is also material 
because at the time of the June 1984 rating decision, as well 
as the July 1989 RO determination not to reopen these claims, 
there was no competent evidence in the record of any medical 
disorder in service.  The newly-received reports provide such 
support.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a) 
(2001); Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998); Smith 
v. West, 12 Vet. App. 312, 314 (1999); Justus v. Principi, 
3 Vet. App. 510 (1992).  The Board therefore holds that the 
June 1953 morning reports are so significant that they must 
be considered in order to fairly decide the merits of these 
claims, and as such, these two claims must be reopened for 
full review. 

The Board further finds, however, that both of these claims 
for service connection require additional action prior to any 
appellate review on the merits.  The claims will therefore be 
REMANDED to the RO.




ORDER

New and material evidence having been received, the claim of 
entitlement to service connection for the postoperative 
residuals of hernias is reopened; to that extent only the 
appeal is granted.

New and material evidence having been received, the claim of 
entitlement to service connection for a low back disorder is 
reopened; to that extent only the appeal is granted.


REMAND

At his June 2004 hearing before the undersigned, the veteran 
stated that he sought treatment for his low back after 
service at a VA facility in the Bronx, New York, in the early 
1970's.  The only VA treatment records associated with the 
claims file are records from the VA Medical Center in 
Decatur, Georgia, dated from approximately September 2000 to 
November 2001.  The Board finds that any VA treatment records 
for the early 1970's, as well as the veteran's current 
treatment records dated since November 2001, must be obtained 
for consideration in connection with his appeal, if possible.  
See Bell v. Derwinski, 2 Vet. App. 611 (1992).

Moreover, the private medical reports recently provided by 
the veteran and now of record document treatment for a 
February 1993 work injury to the veteran's low back, 
sustained after he tripped and fell over a chair.  The 
records provide medical opinions that the veteran was totally 
and permanently disabled after this event, and reflect that 
he was entitled to workers' compensation benefits as a 
result.  The Board recommends that after obtaining any 
outstanding medical records as identified by the veteran, the 
RO should afford the veteran a VA examination for his low 
back, in order to ascertain whether any currently diagnosed 
disability may be related to spinal injections for hernia 
surgery in service, or whether current disability may instead 
be disassociated from service.

Accordingly, this case is REMANDED for the following:

1.  The RO should contact the veteran to 
identify all outstanding sources of 
medical records related to his claims, to 
specifically include identification of 
the New York facility where he sought 
treatment in the early 1970's (as well as 
a more specific date), and inquiry as to 
whether he still receives VA treatment at 
the VA Medical Center in Decatur, 
Georgia.  The RO should request that the 
veteran complete the appropriate 
authorizations for any additional private 
providers so identified, and advise the 
veteran that he may submit these records 
on his own if he so desires.  The RO 
should take the appropriate action(s) to 
associate identified records with the 
claims file.

2.  After the above is completed, to the 
extent possible, the RO should schedule 
the veteran for a VA examination to 
determine the nature and etiology of any 
currently diagnosed low back disorder.  
The claims file must be forwarded to the 
VA examiner for review in conjunction 
with this examination.  The examiner is 
requested to provide an opinion as to 
whether it is more likely than not or 
less likely than not that the veteran has 
a current low back disability 
attributable to spinal injections 
administered in June 1953 coincident to 
hernia surgeries during service.  The 
examiner should include a discussion as 
to the significance, if any, of the 
veteran's February 1993 work-related 
injury and other medical history as 
relates to existing back disability.  The 
examiner should set forth a complete 
rationale for all opinions expressed and 
conclusions reached in this report.

3.  The RO should then review the claims 
file and ensure that all notification and 
development action required by the VCAA 
and its implementing regulations are 
fully complied with and satisfied, to 
include affording the veteran any 
additionally-indicated VA examinations in 
order to ascertain whether there are any 
current postoperative hernia residuals 
that may be related to his period of 
active service.

4.  When the RO completes the development 
requested above, it should again review 
the case on the basis of the additional 
evidence.  If the RO cannot grant the 
benefits sought on appeal in their 
entirety, then it should furnish the 
veteran and his representative with a 
supplemental statement of the case, and 
afford them the opportunity to respond 
thereto before returning the record to 
the Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  See Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  No action is required of the 
veteran, however, until he is so notified.



These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (to be codified at 38 U.S.C.A. §§ 5109B, 7112).



	                     
______________________________________________
	J. M. Daley
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



